427 F.2d 709
74 L.R.R.M. (BNA) 2687, 63 Lab.Cas.  P 10,976
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HARDWICK STOVE COMPANY, Respondent.
No. 20065.
United States Court of Appeals, Sixth Circuit.
June 17, 1970.

Judith Wilkenfeld, N.L.R.B., Washington, D.C., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Elliott Moore, Atty., N.L.R.B., Washington, D.C., on the brief, for petitioner.
William P. Hutcheson, Chattanooga, Tenn., Humphreys, Hutcheson & Moseley, Raymond H. Moseley, Chattanooga, Tenn., on the brief, for respondent.
Before PHILLIPS, Chief Judge, and EDWARDS and CELEBREZZE, Circuit judges.

ORDER

1
This cause came on to be heard upon the record on appeal and the briefs and arguments of counsel, and upon due consideration thereof and of the factual situation as set out in the record and the report of the case, 176 NLRB No. 65, it appears to the Court that the findings and order of the Trial Examiner, affirmed by the Board, are supported by substantial evidence on the record as a whole.


2
Now, therefore, it is ordered that the order of the Board be, and it is hereby enforced.